                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                                   (Milwaukee Division)

 JOHN DOE,

          Plaintiff,


 v.                                                           Civil Action No. 19-cv-388

 MARIAN UNIVERSITY,

          Defendant.


                PLAINTIFF’S PROPOSED ADDITIONAL MATERIAL FACTS

         Plaintiff John Doe (“Doe”) submits the following Proposed Additional Facts in support of

its Opposition to Defendant’s Motion for Summary Judgment:

      1. Doe and Roe met each other in early 2017, in their spring semester of their freshman year.

[Ex. B (Dx 1) at DEF002667].

      2. Doe and Jane Roe (“Roe”) were close friends prior to the incident. [Dkt. 32, 17:19-20; Ex.

RR, ¶ 2]. Doe and Roe were both enrolled in ROTC. [Ex. RR, ¶ 2].

      3. Roe initially stated that Doe confronted her at work in front of Hailey Lowe (“Lowe”), her

manager at Victoria’s Secret, stating: “[Lowe] was close enough that she knew I was extremely

uncomfortable” when Doe talked to her at Victoria’s Secret. [Ex. H (Dx 2) at DEF002594]. In her

second interview, Roe stated Lowe “saw how uncomfortable [Roe] was and [Lowe] ended up

walking over.” [Ex. N (Dx 31) at DEF002606]. Lowe’s interview did not corroborate Roe’s

statements. [Ex. AA (Dx 35]. Lowe did not witness any yelling, she never “walked over,” nor did she

ask Doe to leave. Id. Notably, the findings report acknowledges that Lowe’s interview did not

corroborate Roe’s story. [Ex. M (Dx 85) at DOE001171]. Moreover, it acknowledges

“inconsistencies in [Roe’s] narrative.” [Ex. M (Dx 85) at DOE001170].


                                          1
            Case 2:19-cv-00388-JPS Filed 11/15/19 Page 1 of 7 Document 44
       4. During the Campus Save Committee Meeting on 03/15/16, the committee reviewed a case

study pertaining to a Title IX case that took place at George Mason University. The committee

discussed due process rights in these investigations. [Ex. OO (Dx 63) at DEF002076].

       5. In a Title IX training presented by Peter F. Lake entitled “Higher Education: Hot Topics,

Trending Issues and Legal Update,” Lake discusses the new proposed New Title IX Regulations,

considering due process and cross-examination. [Ex. NN (Dx 80) at 14]. Krikau testified that he

uses Lake’s presentation as a model for Title IX training and “professional development.” [Dkt. 30,

30:8-15]. This presentation listed “MeToo” as a “Hot Topic.” [Ex. JJ (Dx 80)].

       6. In a January 2017 Student Conduct Processes Presentation, Krikau presented a slide called

“Overview - Due Process.” [Ex. QQ (Dx 117) at DEF001869]. This slide states:

           “All students are guaranteed due process. At Marian University this means that all students

           have the right to know the accusations made against them and to respond to those charges

           verbally or in writing. Due process is managed through our administrative structure and

           facilitated through our student conduct process and protocols.”

           [Id.]. Further, it states that in “legalese” due process means a “Constitutional right to a[n]

equitable hearing.” [Id.]. In “educationese” it is defined as “doing what we said we would do in our

handbooks.” [Id.]. Krikau drafted these slides. [Dkt. 30, 142:19-143:2].

       7. “It’s On Us” is a social movement that was initiated and promoted by the White House

    Council on Women and Girls during President Obama’s administration that focused on allegations

    of sexual assault.1

       8. ‘The Hunting Ground’ is a film that presents multiple female students who allege they were

sexually assaulted at their college campuses and claim that their college administrators either ignored



1    IT’S ON US (2019), https://www.itsonus.org.



                                            2
              Case 2:19-cv-00388-JPS Filed 11/15/19 Page 2 of 7 Document 44
them or required that they navigate a complex academic bureaucracy to have their claims addressed.2

According to its website, the film is “ingeniously employing Title IX legal strategy to fight back and

sharing [female subject’s] knowledge among a growing, unstoppable network of young women who will

no longer be silent [emphasis added].”3

      9. On August 24, 2018, the University made a Resolution Agreement with the Department of

Education’s Office of Civil Rights (OCR).4 [Ex. S (Dx 70)].

      10. Before its investigation into the University, OCR made changes to its Title IX policies in

response to strong criticism of the 2011 and 2014 Dear Colleague Letters, of which “although well

intentioned… have led to the deprivation of rights for many students--- both accused students

denied fair process and victims denied an adequate resolution of their complaints.”5

      11. Due to the OCR Resolution Agreement, and the other pressures previously discussed, the

University put new policies into place on October 18, 2018.

      12. After being informed by the University that he was accused of violating the University’s

Code of Conduct regarding sexual assault, the University conducted an investigation into the

allegations. [Ex. B (Dx 1) at DEF002666].




2
    The Hunting Ground (2019), http://thehuntinggroundfilm.com.
3
    The Hunting Ground: The Story (2019), http://thehuntinggroundfilm.com/story/.
4
 Office of Civil Rights (2018): “It is the mission of the Office for Civil Rights is to ensure equal access
to education and to promote educational excellence throughout the nation through vigorous
enforcement of civil rights.” https://www2.ed.gov/about/offices/list/ocr/complaintintro.html.
5
  United States Department of Education Office of Civil Rights, Dear Colleague Letter, (2017),
https://www.cmu.edu/title-ix/colleague-title-ix-201709.pdf. PRDPMF ¶ 149.



                                          3
            Case 2:19-cv-00388-JPS Filed 11/15/19 Page 3 of 7 Document 44
    13. The initial investigation was led by Paul Krikau (“Krikau”) and Dee Harmsen (“Harmsen”),

both of whom are on the Title IX Campus SaVE committee at the University. [Exs. OO, M; (Dx 63,

85)]

    14. The investigation lasted approximately six weeks. [Ex. H (Dx. 2) at DEF002587; Ex. M (Dx.

85)].

    15. Doe appealed the decision by the University. [Ex. C (Dx 3); Ex. RR ¶ 22].

    16. In his appeal, Doe emphasized: the biased investigation, including Krikau’s bias, that the

investigators were not neutral, and that the “Findings Letter” was biased; denial of properly trained

advocate; appeal deadline not properly explained; improperly changed policies during the

investigation state of his case; denial of access to Doe’s interview; material misstatements in the

“Findings Letter”; that the “Investigative Report” and “Findings Letter” erroneously equate memory

loss with incapacitation; new evidence, including a photograph of the night in question; and that the

sanctions imposed are substantially outside the parameters or guidelines set by the University for this

type of offense. [Ex. C (Dx 3)].

    17. On December 7, 2018, Doe received a letter from the University, informing him that his

appeal had been granted on the grounds that there “was a procedural error that may have

substantially altered the findings of the case.” [Ex. D (Dx 7) at DEF000228].

    18. The was investigation was reopened and notably began and ended on the same date,

December 12, 2018 – i.e. the decision to sanction Doe again was made on the same date the

investigation began. [Ex. Q (Dx 9) at DEF000359-6].

    19. Kathleen Candee is the Vice President for Student Engagement and serves as the Title IX

Coordinator at the University. She has been in this role for seven years. [Dkt. 34, 13:1-7].

    20. In the second investigation of Doe’s case, Candee reviewed and approved the original

investigation and findings. [Dkt. 34, 128:1-20]



                                        4
          Case 2:19-cv-00388-JPS Filed 11/15/19 Page 4 of 7 Document 44
    21. Doe’s objection to Candee as the new investigator was denied and Candee served as an

investigator in the remand. [Ex. RR, ¶ 22].

    22. Notably, as the Title IX Coordinator, it was Investigator Candee who oversaw the

implementation of the new Code of Conduct. [Dkt. 34:123:14-20].

    23. When the investigation was reopened, Doe and Roe were able to comment on the transcript

of Doe’s third interview. [Ex. Q (Dx 9) at DEF000359-61]. Doe submitted comments. Id. Roe did

not. Id.

    24. Doe’s statement relating to his third interview made clear that: during the interview he was

searching for text messages between him and Roe; Doe only asked her “what do you remember

about last night” after she alluded to not remembering the night well; he “never suspected she would

have memory loss or that she had too much to drink, or was incapacitated”; he “had no reason to

believe she would not remember everything from the night before” and was “surprised”; he was

“not hiding anything because” he did not “commit[] sexual misconduct”; he did not know what she

drank that night; Roe made her own drink; he “never saw anything that would lead [him] to believe

that [Roe] was incapacitated.” [Ex. GG; Ex. RR ¶¶ 8, 11].

    25. At a Title IX training presentation, Fitzpatrick took notes on the slides, including a note that

stated: “too much appeals process is dangerous.” [Ex. II; Dkt. 36, 45:18-24].

    26. The University provided a chart showing the Title IX investigations from 2013-2019. [Ex.

EE at DEF001068-69]. The chart indicates there have been sixty-six Title IX reports in that time

period. [Id.]. There were seven reports in 2013-14 school year; five in 2014-15; three in 2015-16; five

in 2016-17; nineteen in 2017-18; and twenty-six so far in 2018-19. [Id.]. Eight reports involved male

reporters. [Id.].

    27. On appeal, the investigation’s findings and sanctions are presumed to have been decided

reasonably and appropriately. [Ex. G (Dx 13) at DEF000488].



                                         5
           Case 2:19-cv-00388-JPS Filed 11/15/19 Page 5 of 7 Document 44
   28. The University’s 2018 Policy does not afford hearings for violations of the Student Code of

Conduct. [Ex. A (Dx 66)].

   29. Ever since Candee became Title IX coordinator, the University has not held a hearing in

approximately seven years. [Dkt. 34, 31:3-15]. Thus, while the 2017 Policy mandated a hearing, or at

least included it as an optional course depending on the facts, the University actually did even allow

for the option of a hearing for approximately seven years [Id.; DPMF, ¶ 41].


DATED: November 14, 2019                       Respectfully submitted,


                                                By: /s/ Jesse R. Binnall
                                                Harvey & Binnall, PLLC
                                                Jesse R. Binnall, VSB No. 79292
                                                Lindsay R. McKasson, CSB No. 293144
                                                717 King Street, Suite 300
                                                Alexandria, Virginia 22314
                                                Telephone: (703) 888-1943
                                                Facsimile: (703) 888-1930
                                                Email: jbinnall@harveybinnall.com
                                                        lmckasson@harveybinnall.com

                                                       Counsel for Plaintiff, John Doe




                                        6
          Case 2:19-cv-00388-JPS Filed 11/15/19 Page 6 of 7 Document 44
                                  CERTIFICATE OF SERVICE

       I hereby certify that on November 14, 2019, I filed the foregoing using the Clerk’s CM/ECF

system, which will provide notice to all counsel of record.


                                    By: /s/ Jesse R. Binnall
                                       Harvey & Binnall, PLLC
                                       Jesse R. Binnall, VSB No. 79292
                                       Lindsay R. McKasson, CSB No. 293144
                                       717 King Street, Suite 300
                                       Alexandria, Virginia 22314
                                       Telephone: (703) 888-1943
                                       Facsimile: (703) 888-1930
                                       Email: jbinnall@harveybinnall.com
                                       lmckasson@harveybinnall.com

                                       Counsel for Plaintiff, John Doe




                                        7
          Case 2:19-cv-00388-JPS Filed 11/15/19 Page 7 of 7 Document 44
